IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1852
                            Filed December 23, 2015

IN THE INTEREST OF J.L.,
      Minor Child,

J.L., Father
       Appellant,

M.J., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Linn County, Barbara H. Liesveld,

District Associate Judge.



      A mother and father separately appeal the termination of their parental

rights to one child. AFFIRMED ON BOTH APPEALS.



      Jeannine L. Roberts, Cedar Rapids, for appellant-father

      Jessica L. Wiebrand, Cedar Rapids, for appellant-mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd and

Kathryn K. Lang, Assistant Attorneys General, for appellee.

      Julie G. Trachta of Linn County Advocate, Inc., Cedar Rapids, attorney

and guardian ad litem for minor child.



      Considered by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                         2



BOWER, Judge.

       A mother and father separately appeal the termination of their parental

rights to the child, J.L. The mother and father individually claim there is not clear

and convincing evidence to support the termination of their parental rights, the

State did not make reasonable efforts in assisting the parents to work toward

reunification with their child, termination is not in the child’s best interest, and

termination is improper due to the close parent-child relationship. We affirm the

juvenile court’s order.

       We review de novo proceedings terminating parental rights. See In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). The three-step statutory framework

governing the termination of parental rights is well established and need not be

repeated herein. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). The juvenile

court issued a thorough and well-reasoned order terminating the mother’s

parental rights and father’s parental rights; we adopt the findings of fact and

conclusions of law in the juvenile court’s order as our own.

       A.     Grounds for Termination

       The juvenile court terminated the mother’s and father’s parental rights

pursuant to Iowa Code section 232.116(1)(h) (2015). Termination is appropriate

under section 232.116(1)(h) where the State proves the following:

              (1) The child is three years of age or younger.
              (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least six of the last twelve months, or for
       the last six consecutive months and any trial period at home has
       been less than thirty days.
                                              3



               (4) There is clear and convincing evidence that at the
       present time the child cannot be returned to the custody of the
       child’s parents as provided in section 232.102.

Iowa Code § 232.116(1)(h). The mother and father1 do not dispute the first three

elements have been proved. They argue the State failed to prove by clear and

convincing evidence that the child cannot be returned to their respective care.

On this point, the juvenile court reasoned:

               [J.L.] cannot be returned to a parent today because of the
       parents continued drug use. [The father] and [the mother] have not
       been able to demonstrate a commitment to sobriety and they
       continue to relapse. The many years of substance abuse has
       affected their mental health as well. They continue to test positive
       for substances that they are not prescribed. The parents have not
       been able to progress past fully supervised interactions. [The
       father] and [the mother] have not established a pattern of sobriety
       and struggle to meet their mental health needs consistently. They
       rely heavily on formal supports to access services and to actively
       participate in the case plan. Although they have participated in
       supervised visitation and services, it has not resulted in a strong
       parent-child bond. There are ongoing concerns that one or both
       parents are high 50 percent of the time at visits. [J.L.] is too young
       to self-protect when the parents are unable to adequately supervise
       her and meet her needs. The parents appear to lack insight as to
       how their lifestyle and life choices affect their infant daughter as
       well as appropriate insight as to her ongoing care needs. For these
       reasons, the court finds there is clear and convincing evidence that
       [J.L.] cannot be returned to the care of either of her parents at this
       time or in the foreseeable future.




1
  Without a clear statement of the issue or citation, the father lists several factual findings
he claims the court made in error. He does not demonstrate how these findings resulted
in prejudice or impacted the “clear and convincing” nature of the evidence. “We will not
speculate on the arguments [appellant] might have made and then search for legal
authority and comb the record for facts to support such arguments.” Hyler v. Garner,
548 N.W.2d 864, 876 (Iowa 1996); Iowa R. Civ. P. 6.1401-Form 5 (“The issue statement
should be concise in nature setting forth specific legal questions. General conclusions,
such as ‘the trial court’s ruling is not supported by law or the facts’ are not acceptable.
Include supporting legal authority for each issue raised, including authority contrary to
appellant’s case, if known.”)
                                            4



       We agree with the juvenile court there is clear and convincing evidence

the child could not be returned to either of her parents’ care at the time of the

termination hearing due to the parents’ continued struggles with substance

abuse.

       B.     Reasonable Efforts

       Both parents claim the juvenile court should have granted them an

additional six months to work toward reunification with their child.2 Iowa Code

section 232.102(5)(b) requires the State to make reasonable efforts to preserve

the family before removing the child from the home. After removal, the State

must make reasonable efforts to reunify the family as quickly as possible. Iowa

Code § 232.102(7). In determining whether reasonable efforts have been made,

the court considers “[t]he type, duration, and intensity of services or support

offered or provided to the child and the child's family.” Id. § 232.102(10)(a)(1).

       The reasonable efforts requirement is not viewed as a strict substantive

requirement of termination.      In Re C.B., 611 N.W.2d 489, 493 (Iowa 2000).



2
  The father notes the DHS worker assigned to this case testified she would not return
J.L. to his parents’ care until they demonstrated nine months of sobriety. Therefore,
there could be no reasonable efforts if DHS did not believe the child could be returned
home within six months of removal. The DHS worker went on to state:
        [J.L.] is almost nine months old and it has taken a great deal to get the
        parents where they’re at today. I feel like, you know, [J.L.] would be
        getting closer to two. I believe she needs some permanency, some
        stability, and not have to wait for her parents to become sober and hope
        that they become sober in order to parent her. . . . I believe a termination
        of parental rights would be the goal and adoption so she can have a
        parent’s care.
Without citation by the father demonstrating how the DHS worker’s statement impacted
“reasonable efforts,” we find the DHS worker’s statement merely provides further support
for not granting the parents an additional six months to work toward reunification. Hyler,
548 N.W.2d at 876 (“We will not speculate on the arguments [appellant] might have
made . . .”).
                                          5



Instead, it impacts the State’s burden of proving those elements of termination

that require reasonable efforts. Id. The State must show it made reasonable

efforts as part of its proof the child cannot be safely returned to the parents’ care.

Id. While the State has an obligation to make reasonable efforts, it is the parents’

responsibility to demand services if they are not offered. In re H.L.B.R., 567

N.W.2d 675, 679 (Iowa Ct. App.1997). A parent’s challenge to the sufficiency of

the services offered should be made at the time the services are offered. In re

C.D., 508 N.W.2d 97, 101 (Iowa Ct. App. 1993).

       Upon our review of the record, we find neither parent requested additional

services from the Department of Human Services (DHS) or requested an

additional six months to work toward reunification. Therefore, error has not been

preserved on this issue. State ex rel. Miller v. Vertrue, Inc., 834 N.W.2d 12, 20–

21 (Iowa 2013) (“Our error preservation rules provide that error is preserved for

appellate review when a party raises an issue and the district court rules on it.”);

In re A.B., 815 N.W.2d 764, 773 (Iowa 2012) (“[T]he general rule that appellate

arguments must first be raised in the trial court applies to CINA and termination

of parental rights cases.”). Even if the mother or father had preserved this issue,

the record is replete with instances where the DHS provided the father and

mother with services they did not take advantage of. A parent does not have an

unlimited amount of time to correct his or her deficiencies. H.L.B.R., 567 N.W.2d

at 677. As noted above, the parents have struggled with substance abuse since

their teenage years—six additional months would not materially change the

parents’ deficiencies.
                                          6



       C.     Best Interests and the Parent-Child Bond

       Both parents claim termination is not in the best interests of J.L., and the

closeness of the parent-child bond makes termination improper. See Iowa Code

§ 232.116(2) & (3). In determining the best interests of the child, we give primary

consideration to “the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

conditions and needs of the child.”      See Iowa Code § 232.116(2); P.L., 778

N.W.2d at 37. On these issues, the juvenile court reasoned:

               The parents have been addicted to drugs for years. They
       continue to relapse at the cost of six, and now seven, children.
       [J.L.] was born positive for so many drugs she needed to be placed
       on methadone to manage her withdrawal symptoms and has only
       recently been fully weaned off of that. Her parents have not
       developed a strong bond with her nor she with them. For these
       reasons, the court finds that it is in this child’s best interest to the
       terminate parent-child relationship.

       We agree with the juvenile court, neither parent had such a strong bond

such that termination should be denied. Moreover, to allow J.L. to enjoy stability

and permanency, after the upheaval caused by her parents, is in her best

interests.

       We affirm the juvenile court’s termination of the mother’s and the father’s

parental rights.

       AFFIRMED ON BOTH APPEALS.